Collins, S.
The court heretofore referred to a Referee to hear and report issues arising in a proceeding to disaffirm certain transfers made by decedent and a separate proceeding for advice and directions respecting the sale of personal property. Motions have now been made to vacate the orders of *504reference. The motion papers set forth no valid grounds for vacating the orders of reference. The court finds that the Eeferee conducted hearings in other related proceedings in this estate, fairly and impartially and with commendable patience and dispatch under very trying circumstances. The charges of bias and hostility because of his official actions in related proceedings are utterly without foundation. The claim that he is disqualified is without merit. The motions to vacate the orders of reference are in all respects denied.
The proceedings that are still before the Eeferee are, in a sense, dependent upon final determinations made in the accounting proceeding. The court has not as yet been called upon to act on the report in that proceeding. The denial of the motions to vacate the reference is, therefore, without prejudice to a motion hereafter for modification or vacatur of the references in the light of final determinations that may be made in the accounting proceeding. It would seem that the interests of all parties would best be served if the hearing of the remaining issues are delayed until the accounting proceeding is concluded.
Submit orders on notice accordingly.